
	
		I
		112th CONGRESS
		1st Session
		H. R. 760
		IN THE HOUSE OF REPRESENTATIVES
		
			February 17, 2011
			Mr. Nunes introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To authorize the Secretary of Agriculture to designate
		  certain parts of California’s San Joaquin Valley as a rural area for purposes
		  of programs under the Consolidated Farm and Rural Development
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 San Joaquin Valley USDA Rural
			 Definition Inclusion Act.
		2.Authority of the
			 Secretary of Agriculture to designate certain parts of California’s San Joaquin
			 Valley as a rural area for purposes of programs under the Consolidated Farm and
			 Rural Development ActSection
			 343(a)(13) of the Consilidated Farm and Rural Development Act (7 U.S.C
			 1991(a)(13)) is amended by adding at the end the following:
			
				(H)San Joaquin
				ValleyNotwithstanding any
				other provision of this paragraph, within the areas of the California counties
				of Fresno, Kern, Kings, Madera, Merced, San Joaquin, Stanislaus, and Tulare,
				the Secretary may designate any part of the areas as a rural area if the
				Secretary determines that the part is not urban in character, other than any
				area included within the municipal boundaries of the city of Bakersfield,
				Fresno, Modesto, Stockton, or
				Visalia.
				.
		
